tcmemo_1998_229 united_states tax_court el charro tv rental inc diana l peters tax_matters_person petitioner v commissioner of internal revenue respondent docket no filed date john r gerdes and timothy p o'sullivan for petitioner edith f moates for respondent memorandum opinion gerber judge respondent on date filed a motion for entry of decision seeking to cause petitioner to comply with respondent's understanding of the parties’ stipulation to be bound by the outcome of the same issues for earlier years this case was calendared for trial at oklahoma city oklahoma and was tried on date at the conclusion of the trial the parties agreed to defer the setting of post- trial briefing dates in order to await the outcome of the earlier case1 already under consideration by another division of this court the parties in this case stipulated to a substantial portion of the facts and proffered only a limited amount of testimony the parties believed that they could agree to be bound by the outcome of el charro i but presented their evidence in the event that factual distinctions were found in that case the earlier case involves three cases that had been consolidated for trial el charro tv rental inc el charro is one of the participating entities involved in the earlier consolidated cases petitioner’ sec_2 taxable years prior to those before the court in this case are the subject of el charro i it was thought that an opinion in el charro i could obviate the need for briefing and an opinion in this case following an opinion in el charro i the parties contacted the court and advised that an agreement had been reached to settle all issues in this case subject_to the outcome of petitioner's appeal of el charro i on date the for purposes of this opinion the earlier case is referred to as el charro i abc rentals of san antonio inc v commissioner tcmemo_1994_601 affd without published opinion sub nom el charro tv rental inc v commissioner 79_f3d_1145 5th cir and revd and remanded 97_f3d_392 10th cir parties’ stipulation of settlement was filed in the stipulation the parties agreed that the same issues were present in el charro i and that a notice of appeal was filed with the tax_court by the petitioner in this case appealing el charro i to the 5th circuit the operative paragraphs of the parties’ stipulation are as follows if the circuit_court determines the income_forecast_method_of_depreciation is not a proper method for depreciating the rental units inventory of the taxpayer in el charro i the parties agree that the above adjustments shall be resolved as if the petitioner in this case were the same as the taxpayer in el charro i in that event a decision shall be submitted in this case when the decision in el charro i becomes final under sec_7481 if the circuit_court does not determine the income_forecast_method_of_depreciation is an improper method for depreciating the rental inventory of the taxpayer in el charro i there remains in dispute in this case the application of the income forecast method to the petitioner’s rental units inventory in that event no new evidence will be introduced by the parties and the issue will require briefing by the parties during the time the appellate case was pending before the court_of_appeals for the fifth circuit the parties in this case submitted status reports eventually they advised that on date the court_of_appeals for the fifth circuit without published opinion affirmed this court's opinion in el charro i on date the court_of_appeals for the fifth circuit denied a request for a rehearing en_banc in el charro i after the time for filing a petition for certiorari had expired respondent moved for entry of decision in response to that motion petitioner contended that the affirmed opinion in el charro i failed to address the legal issue presented in this case and el charro i we were persuaded to delay ruling on respondent’s motion because the same issues concerning the other participants in the earlier consolidated cases had been appealed to the court_of_appeals for the tenth circuit by the participants other than petitioner the court_of_appeals on date issued its opinion reversing and remanding the opinion issued by this court as it affected the two controlling case participants other than petitioner herein at this juncture alternative possibilities for resolution have been exhausted and it is not appropriate to delay further action on respondent's motion discussion the operative language of the agreement between petitioner and respondent limits the resolution of the adjustments in this case to the same result obtained by petitioner as a litigant in el charro i if it was decided that the income forecast method wa sec_2 el charro tv rental inc v commissioner 79_f3d_1145 5th cir rehearing denied 85_f3d_627 5th cir affg without published opinion abc rentals of san antonio inc v commissioner tcmemo_1994_601 not the proper method for depreciating a rental units inventory further the controlling result was limited to the final outcome of the appeal to the fifth circuit if the income forecast method had been found to be permissible it would have then been necessary to consider the underlying facts in this case to determine whether petitioner qualifies the court_of_appeals for the fifth circuit affirmed this court’s decision without published opinion petitioner here argues that the court of appeals' failure to issue a published opinion does not comply with paragraph five of the parties’ stipulation or agreement which comes into play if the circuit_court determines the income_forecast_method_of_depreciation is not a proper method for depreciating the rental units it is petitioner's position that the court of appeals’ affirmance without published opinion is not a determination by the court_of_appeals this argument is without merit by affirming this court's decision the court_of_appeals has made the requisite determination accordingly this court’s opinion in el charro i is dispositive our review of abc rentals of san antonio inc v commissioner tcmemo_1994_601 affd without published opinion sub nom el charro tv rental inc v commissioner 79_f3d_1145 5th cir and revd and remanded 97_f3d_392 10th cir reveals that this court did consider and decide whether as a matter of law the income forecast method could be used in connection with consumer durables leased under rent-to- own contracts in el charro i respondent had determined that the income forecast method could not be used with the particular assets in question in abc rentals of san antonio inc v commissioner supra the court saw the question to be addressed as whether the consumer durables leased under rent-to-own contracts are properties properly depreciable under the income forecast method focusing its attention on sec_168 the court held that petitioners have failed to demonstrate that the consumer durables leased in their rent-to-own business constitute property properly depreciated under the income_forecast_method_of_depreciation it is clear that the consumer durables in this case are not property similar in character to the assets which have been allowed to use the income_forecast_method_of_depreciation the court’s underlying rationale for its holding included the following in this case the parties presented three issues including the issue decided in el charro i the other two issues involved whether el charro made a valid election to use the income forecast method under sec_168 and whether use of the income forecast method clearly reflects its income the question decided in el charro i however preempts and obviates any need to consider the other two issues section references are to the internal_revenue_code in effect for the period under consideration the underlying theory of the income forecast method is that the useful_life of certain assets of an artistic or creative character does not depend on physical wear or tear or the mere passage of time but rather the vagaries of public taste consequently an estimate is made of the total income expected to be derived from such an asset throughout its projected lifetime in the business the depreciation for a given year is then allocated based on the net_income actually earned in that year in this case however the consumer durables were leased for fixed terms and the income stream produced by these assets was relatively steady unlike that of the television films petitioner in support of her position offered the following quote from this court’s el charro i opinion where a taxpayer makes an election pursuant to sec_168 the commissioner determines that the elected method is improper the taxpayer bears the burden_of_proof with respect to the issue that the useful_life of the property is properly measured under the unit-of-production method or any other method not expressed in terms of years including the income forecast method in view of the even flow of income earned by these assets and because the useful_life of these assets is accurately measured by the passage of time and ordinary wear_and_tear we hold the income_forecast_method_of_depreciation is not appropriate or applicable in this case as it produces a distortion_of_income and does not further the integrity of periodic_income statements by making a meaningful allocation of the cost entailed in the use of the asset to the periods to which it contributes we therefore hold that petitioners have not met their burden_of_proof with respect to the depreciation_deductions claimed during the taxable years in issue focusing on the above-quoted portion of this court’s memorandum opinion petitioner argues that factual distinctions exist between the methodology used in el charro i and in this case in that regard petitioner points out that a different calculation method was used for rental units in the years currently before the court than was used for the years involved in the factual pattern for el charro i petitioner further contends that the el charro i opinion is binding for rental units placed_in_service during and but that it is not binding for the and years now before the court petitioner also contends that she met her burden_of_proof referred to in the el charro i opinion as to the accurate use of the floating method to measure useful_life of rental units we disagree with petitioner’s interpretation of this court’s above-quoted opinion the holding in that case is that the income forecast method may not be used for the type of asset used in el charro's business in the paragraph relied upon by petitioner the court is explaining that in addition to the rental property’s not being legally appropriate for use of the income forecast method as a factual matter the calculation method used for those years to compute the amount of depreciation did not comport with the principles underlying the income forecast methodology in addition the parties’ stipulation agreement would permit consideration of whether petitioner factually qualified for use of the income forecast method only if it were decided that such method was available for use with respect to the rental assets the court_of_appeals for the tenth circuit describes the issue in the earlier consolidated cases as a legal issue regarding application and interpretation of sec_168 abc rentals of san antonio inc v commissioner __ f 3d __ 10th cir date slip op pincite in addition that court_of_appeals also noted that even if the underlying facts had not been stipulated this case still would present a mixed question of law and fact in which the legal issues predominate id in abc rentals of san antonio inc v commissioner supra the court_of_appeals for the tenth circuit decided that sec_168 did not preclude use of the income forecast method and the case was remanded to this court for a decision as to whether a proper election was made under sec_168 and whether the income forecast method was properly applied to produce reasonable depreciation allowances id slip op pincite on occasion this court relies on a test case process for resolving issues that affect more than one taxpayer see 91_tc_524 clayden v commissioner the earlier consolidated cases were appealed to different appellate venues the courts of appeals for the fifth and tenth circuits petitioner as tax_matters_person of el charro appealed to the fifth circuit and the other two cases were appealed to the tenth circuit although the el charro i opinion was affirmed without published opinion by the fifth circuit on date the court_of_appeals for the tenth circuit reversed and remanded the abc rentals of san antonio case see 97_f3d_392 10th cir a rehearing was sought and on date the court_of_appeals for the tenth circuit granted the rehearing petition and vacated and revised its original opinion the revised opinion reversed the decision in the case of abc rentals of san antonio and remanded for further proceedings t c 83_tc_898 affd without published opinion 846_f2d_76 10th cir 69_tc_694 to some extent the test case process depends upon the parties’ agreement to be bound by the outcome in the test case a settlement stipulation including a stipulation to be bound is in all essential characteristics a mutual contract that is entitled to all of the sanctity of any other contract 26_tc_171 see fisher v commissioner tcmemo_1994_434 estate of satin v commissioner tcmemo_1994_435 in this regard general principles of contract law are applied in construing such agreements 52_tc_420 fisher v commissioner supra estate of satin v commissioner supra generally we look within the four corners of the agreement to ascertain the intent of the parties 100_tc_319 affd 47_f3d_168 6th cir where an agreement is ambiguous the court may look to extrinsic evidence to determine the parties’ intentions 92_tc_776 as discussed above the el charro i opinion of the tax_court holds that under sec_168 el charro was not entitled to use the income forecast method for the type of property in service the parties agreed to be bound in this case by the holding in el charro i as determined by the court_of_appeals for the fifth circuit by affirming the tax court’s decision the court_of_appeals has confirmed determined that the income forecast method for depreciation is not a proper method for depreciating the rental units inventory there is no ambiguity in the parties’ agreement or the el charro i opinion el charro is in a paradoxical situation because it may experience a result different from the taxpayers whose cases were appealed to the court_of_appeals for the tenth circuit and because it may have had the right to appeal to the court_of_appeals for the tenth circuit el charro was incorporated in texas and alleged that its principal_place_of_business is in kansas el charro’s lot was chosen by reaching an agreement with respondent to be bound by the outcome of the appeal to the fifth circuit that choice cannot now be retracted because a more favorable result might occur for el charro in order to maintain the finality of parties’ agreements to resolve cases it is necessary to enforce the parties’ agreement here to reflect the foregoing respondent's motion for entry of decision will be granted and decision will be entered in accord with the parties’ agreement
